Si Memeo Melati tie eM eatie) your case:

 

United States Bankruptcy Court for the:
__ District of KANSAS

Case number (ifkaowny: . japter you are filing under:
fl Chapter 7

Q Chapter 11
Chapter 12
Q;: Chapter 13

LJ Check if this is an
amended filing

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 04/20

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes If either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debfor 2. The
same person must be Debtor 1 in ail of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equaily responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

identify Yourself

 

 

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case}:
1. Your full name
Write the name that is on your
govermmentissued picture :
identification (for example, First name First name
your driver's license or _
passport). Middle name Middie name
Bring your picture >
Last name

identification to your meeting —- Last name
with the trustee.

 

 

 

 

 

 

 

 

 

Suffix (Sr. Jr) Suthx (St Jr, i, Il)
2. All other names you
have used in the last 8 First name First name
years
include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name

 

3. Only the last 4 digits of

 

 

 

 

 

 

your Social Security XXX = XM
number or federal OR
individual Taxpayer Most
ificati Same = xx -
Identification number Zz a 9xx - xx -__
{(ITHN) :
Official Form 104 Voluntary Petition for Individuals Filing for Bankruptey page t

Case 20-21560 Doc#3 Filed 11/13/20 Page 1 of 64
 

Michelle

First Name

Debtor 1

Middle Name

O'conner
Last Name

Case number (knows),

 

4. Any business names
and Employer
identification Numbers
{EIN} you have used in
the last 8 years

include trade names and
doing business as names

About Debtor 1:

C) | have not used any business names or EINs.

' .
Business name

About Debtor 2 (Spouse Only in a Joint Case):

(J | have not used any business names or EINs.

Business name

 

Business name

Business name

 

 

 

 

 

 

 

 

202149914 ve ee
EIN EIN
BN” EN OO
5. Where you live If Debtor 2 lives at a different address:
9367 W 87th St
Number Street Number Street
Overland Park Ks KS 66212
City State ZIP Code City State ZIP Code
County County

If your mailing address is different from the one
above, fill it in here, Note that the court will send
any notices to you at this mailing address.

 

 

if Debtor 2’s mailing address is different from
yours, fiff it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Street Number Street

P.O. Bax P.O. Box

City State ZIP Cade City State ZIP Cade
6. Why you are choosing Check one: Check one:

this district to file for
bankruptey

48 Over the last 180 days before filing this petition,
| have fived in this district longer than in any
other district.

( | have another reason. Explain.
(See 28 U.S.C. § 1408}

 

 

 

 

1 over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(CJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Farm 1014

Voluntary Petition for Individuals Filing for Bankruptey

page 2

Case 20-21560 Doc#3 Filed 11/13/20 Page 2 of 64

 
Debtor 1

First Name

Middle Name

O'connor Case number (7 known)

Last Name

Tell the Court About Your Bankruptcy Case

 

Check one, (For a brief description of each, see Notice Required by 17 U.S.C, § 342(b) for Individuals Filing

 

 

 

 

 

 

 

 

 

 

 

 

- 7, The chapter of the
Bankruptcy Cede you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file ;
under [A Chapter 7
LY} Chapter 11
C} Chapter 12
PU Chapter 13
8. How you will pay the fee Rai will pay the entire fee when I file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your atiorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
C3 | need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee in Installments (Official Form 103A).
ay request that my fee be waived (You may request this option only if you are fing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for [AENo
bankruptey within the nome
last 8 years? (Clive. District When Gase number
MM / DOS YYYY
District When Case number
MM / DDI YYYY
District When Case number
MM / DDS YYYY
io. Are any bankruptcy
cases pending or being
filed by a spouse who is Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DO LYYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM / DDI YYYY
1, Do you rent your Go to line 12.

residence?

Official Form 101

 

Has your landiord obtained an eviction judgment against you?

fe: No. Go fo line 12.
(Cl. Yes. Fill out Inifial Statement About an Eviction Judgment Against You (Farm 101A) and file it as
oart of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

Case 20-21560 Doc#3 Filed 11/13/20 Page 3 of 64
Debtor 1 Michelle

First Name Middle Name

O'connor Case number (i known)

 

Last Name

Report About Any Businesses You Own as a Sole Proprietor

_12. Are you a sole proprietor [UA ino. Goto Part 4.

of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not @
separate legal entity such as
@ corporation, partnership, or
LLo.

ff you have more than one
sole proprietorship, use a
separate sheet and attach if
fo this petition.

_ 43, Are you filing under
Chapter 11 of the
Bankruptcy Code, and
are you a smail business
debtor or a debtor as
defined by 11 U.S. C. §
1182(1)?

For a definition of smaif
business debiar, see
11 U.S.C. § 101(51D}.

Official Form 101

(Cl) ves, Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZIP Cade

Check the appropriate box to describe your business:

[Health Care Business (as defined in 11 U.S.C, § 101{27A))
(O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
[Oo Stockbroker (as defined in 11 U.S.C. § 161(53A)}

(Co Comrnodity Broker (as defined in 11 U.S.C. § 101(8))
[a None of the above

if you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
choosing to proceed under Subchapter V so that it can set appropriate deadlines. if you indicate that you
are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(4)(B}.

i No. fam not filing under Chapter 11.

(2 No. tam filing under Chapter 11, but | am NOT a smail business debtor according to the definition in
the Bankruptcy Code.
O) Yes. | am filing under Chapter 11, | am a small business debtor according to the definition in the Bankruptcy

Code, andj do not choose to proceed under Subchapter V of Chapter 11.
C) Yes. | am filing under Chapter 11, | am a debtor according to the definition in § 1182{(1) of the
Bankruptey Code, and | choose to proceed under Subchapter V of Chapter 11.

Voluntary Petition for Individuals Filing for Bankruptcy page 4

Case 20-21560 Doc#3 Filed 11/13/20 Page 4 of 64
Debtor 1 Michelle O' connor Case number tit known
First Namie Middie Mame Last Name

aa Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

“44, Do you ownorhaveany No
: property that poses or is
alleged to pose a threat Cl ves. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if Immediate attention is needed, why is it needed?

 

immediate attention?
For example, da you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?
Where is the property?

 

 

 

Number Street
City State ZIP Code
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 5

Case 20-21560 Doc#3 Filed 11/13/20 Page 5 of 64
Michelle

First Name

Debtor 1

Middle Name

O'cennor
Lasl Name

Case number {if knows),

Expiain Your Efforts to Receive a Briefing About Credit Counseling

415. Teil the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible te file.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 161

About Debtor 1:

You must check one:

V1] I received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of compietion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

() | received a briefing from an approved credit

counseling agency within the 180 days before I
filed this bankruptcy petition, but ido not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C1 1 certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for 4 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
stil receive a briefing within 30 days after you file.
You must file a certificate fram the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do sa, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C] tam not required to receive a briefing about

credit counseling because of:

CI incapacity. 1 have a mental illness or a menta!
deficiency that makes me
incapable of realizing or making
tational decisions about finances.

[} Disability. My physical disability causes me

ta be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do se.

L) Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

Zl t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CJ | received a briefing from an approved credit
counseling agency within the 180 days before !
tiled this bankruptcy petition, but | do not have a ;
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST fiie a copy of the certificate and payment -
plan, if any. ;

LL] | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 36-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the brieting, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving 4
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must:
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not de so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) | am not required to receive a briefing about
credit counseling because of:

(3 incapacity. | have a menial illness or a mental
deficiency that makes me :
incapable of realizing or making
rational decisions about finances.

C] Disability. My physical disability causes me

to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

i] Active duty. fam currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court. -

Bankruptcy page 6

Case 20-21560 Doc#3 Filed 11/13/20 Page 6 of 64
Debtor 1 Michelle O'conner Case number (if krewn}

 

First Name Middle Name Last Name

Answer These Questions for Reporting Purposes

. 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)

16. What kind of debts do as “incurred by an individual primarily for a personal, family, or household purpose.”
you have? ‘
WI No. Go to line 16b.

Cives. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

ra No. Go te line 16c.
WIE Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

“417. Are you filing under :
-  Ghapter 7? [I no. | am not filing under Chapter 7. Go to line 18.

Do you estimate that after WI ves. lam filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute te unsecured creditors?

excluded and MiNo
administrative expenses -
are paid that funds will be Sl Yes

available for distribution
te unsecured creditors?

 

 
 

 
 
 

 

  

 

18. How many creditors do Wi +-a9 (2! 1,000-5,000 {2 25,001-50,000
--you estimate that you 50-99 [C's,001-10,000 [(50,003-100,000
owe? : 100-199  10,001-25,000 {Xi More than 100,000
200-999
"49. How much do you [E): s0-$80,000 [(9$1,000,001-$10 miltion ©) $560,000,001-81 billion
- estimate yourassetsto — _T'$50,001-$100,000 {C1'$+0,000,001-850 miltion C $1,000,000,001-$10 bition
be worth? [1'$100,001-$500,000 [1 $50,000,001-$100 mittion C1 $10,000,000,001-$50 bition
fpf $500,001-$1 million fCI:$100,000,001-$506 million CI More than $50 billion
20. How much do you [C2 so-$50,000 [21:'$1,000,001-$10 milion 2 $500,000,001-$1 billion

   

estimate your liabilities [J ¢50,007-$100,000 L1:$10,000,001-$50 million (2 $1,000,000,001-810 billion
to be? [L'$100,001-$500,000 (Cliss0,000,001-$100 million [3 $10,000,000,004-$50 billion

 

[Ais500,001-$1 milion [CT's 100,000,001-$500 mition © More than $50 billion

Sign Below

: | have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

if E have chosen to #ile under Chapter 7, ! am aware that | may proceed, if eligible. under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request retief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

x x

Signature of Debtor 1 Signature of Debtor 2

 

Executed on Executed on
mM / OD /YYYY MM / DDO O/YYYY

      

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 20-21560 Doc#3 Filed 11/13/20 Page 7 of 64
 

Debtor 4 Michelle ‘connor Case number 4 won)

Fiest Name MMiedle Name Last Name

ersten ame iret tas USER TST NSLS CES WEES SR SUES PERT RR aI RE OS

[, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
For your attorney, if you are to proceed under Chapier 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)

the notice required by 11 U.S.C. § 342(b} and, in a case in which § 707(b)(4)(D) applies, certify that! have no

_ If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

b tt . d t .
cneedtotietnspage. ye leche O'Conner = 11/6/2020

Signature of Attorney for Debtor MM / DD iYYYY

 

 

Michelle O'Connor

 

 

 

 

 

 

 

Printed name
Michelle O'connor Real Estate Inc
Firm name 9367 W 87th st OVerland
Park KS 66212
Number Street
City State ZIP Code
9138292413/9139094777 michelleoconnorrealestate@gmail.com
Contact phone Emailaddress
Bar number State

 

     

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 20-21560 Doc#3 Filed 11/13/20 Page 8 of 64
Debtor 1 Michelle O'connor Case number (fsrown}
First Name Middie Name Last Name

   

' For you if you are filing this ‘The law allows you, as an individual, to represent yourself in bankrupicy court, but you
> bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

if you are represented by .
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

’ need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could tose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must fist all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not fist a debt, the debt may not be discharged. lf you do not fist
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases ate randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide te file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is @ serious action with long-term financial and legal
consequences?

L] Ne

[V hres

Are you aware that bankruptey fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LI_Ne

io Wes

Did you pay or agree to pay someone who is not an attomey to help you fill out your bankruptcy forms?
L] No

Cl Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 449).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. i
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to jose my rights or property if | do not properly handle the case.

x “ao x

 

 

 

 

Signature of Debtor 1 —_— Signature of Debtor 2
Date [ / & AO Date
MM / ab iYPYY MM/ BD SYYYY
Contact phone Coritact phone
Cell phone Cell phone
Email address Email address

 

 

Official Farm 101 Voluntary Petition for Individuals Filing for Bankruptey page 9

Case 20-21560 Doc#3 Filed 11/13/20 Page 9 of 64
FHI in this information to identify your case:

 

 

 

 

Debtor 4 Michelle O'connor
First Name Middle Name Last Name

Debtor 2

(Spouse, if fling) First Name Middie Name Last Name

United States Bankruptcy Cour for the: District of KANSAS

Case number UL] Check if this is an
fF known) amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information — 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

| Part 1: | Summarize Your Assets

Your assets
Value of what you own

4. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B oo. ccsesssssssnessesssesesnsssssnsasessennnnnsscossnensesseesamaesannnantnnceties §_810000
: 4b, Copy line 62, Total personal property, from Schedule A/B sess ee cceteeeenneeacentesceeseenearteninsreesuecanereaaeast $ 124600
ic. Copy line 63, Total of all property on Schedule A/B ec ccceeee ee ete ete ee dcereneasanereeeneniareersnerersicicecaseananerieetaneeneecastaeay § 934600

 

 

 

| Part 2: | Summarize Your Liabilities

 

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Ciaims Secured by Property (Official Form 1060)

 

 

 

 

 

 

2a. Copy the total you listed In Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D........ 3_0

3. Schedule E/E: Creditors W/ho Have Unsecured Claims (Official Form 106E/F)

: 3a. Copy the total claims from Part 1 (priority unsecured claims) from line Se of Schedule EPP ccc cccceececetenaceneeeeceeeeeee nina $ _20000 i
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from tine 6] of Schedule E/PF occ cscs ete rreeees
py {nonpriority ) ine 6] + § 485000
: i
Your total Habilities 3 _505000
rEg summarize Your Income and Expenses
4. Schedule f: Your income (Official Form 106)}
‘ Copy your combined monthly income from line 12 Of SCHEGUIE Tie escent eee eeeeceteresccnenenrnnnnnnnneenscneeteeeateneaanat $__2190
5. Schedule J: Your Expenses (Official Form 106J)
: 5 0 i

i Copy your monthly expenses from line 22¢ of Schedule So... eee eee eerie sree ns renenneeineennenaneeaenarereatateaeneere reat gs

 

Official Form 106Sum Cage QRS ERS ET IN SIT SAGE TOOTS! Page 7 of
Debtor 1 Michelle O' connor Case nurriber (irinewn)
First Name Middle Nama Last Name

Ea Answer These Questions for Administrative and Statistical Records

 

. Are you filing for bankruptcy under Chapters 7, 11, or 13?

 

i

(vie You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
es

 
  
 
  
 
 
  

 

 

7. What kind of debt do you have?

f] Your debts are primarily consumer debts. Consumer debts are those “Incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 161(8). Fill out tines 3-99 for statistical purposes. 28 U.S.C. § 159.

Id Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

ao LEN a ENS A Te GE Ti MU Te

    

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 1220-1 Line 14. s 9500

 

 

 

 

9. Copy the following special categories of claims from Part 4, Hine 6 of Schedule E/F:

 

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
! ga. Domestic support obligations (Copy Jine 6a.) s_0
9b. Taxes and cettain other debts you owe the government. (Copy line 6b.) 8... A000
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) s__ 0
9d. Student loans. (Copy line 6f.) s__ 0
Ye. Obligations arising out of a separation agreement or divorce that you did not report as 3 0
priority claims. (Copy line 6g.)
$f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +5 6
9g. Total. Add lines 9a through 9f. ¢__ 20000

 

 

 

Official Form 108Sum Summary of Yourassess ang biablijes and Lertgin Saristieg AEF Ob age 11 of 64 page 2 of 2

 
B 201B (Fornn 201B) (12/09)

UNITED STATES BANKRUPTCY COURT

District of KANSAS

O'connor, Michelle Case No.
Debtor

In re

 

Chapter 7

CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
UNDER § 342(b) OF THE BANKRUPTCY CODE

Certification of [Non-Attorney] Bankruptcy Petition Preparer
I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the

attached notice, as required by § 342(b) of the Bankruptcy Code.
397-002-297 KOCAIUHY

Printed name and title, if any, of Bankruptcy Petition Preparer Social Security number (If the bankruptcy petition
Address: preparer is not an individual, state the Social Security

—Llbe number of the officer, principal, responsible person, or
partner of the bankruptcy petition preparer.) (Required

x LA: —_, by 11 U.S.C. § 110)

Signature of Bankruptcy Petition Preparer or officer,

principal, responsible person, or partner whose Social
Security number is provided above.

 

Certification of the Debtor
1 (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy

 

 

 

Code. ;
reo lof Wen ——__!!] /.
Me Chelle ConmaniZ x / 6/20
Printed Name(s) of Debtor(s) ‘ Signature of Debtor Date
Case No. (if known) x
Signature of Joint Debtor (if any) Date

 

Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has

NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form B1 contains a certification by the
debtor’s attorney that the attorney has given the notice to the debtor, The Declarations made by debtors and bankruptcy
petition preparers on page 3 of Form B] also include this certification.

Case 20-21560 Doc#3 Filed 11/13/20 Page 12 of 64
Fill in this information to identify your case and this filing:

Debtor 1 Michelle O'connor
Firat Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of KANSAS

Case number

 

CJ Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 42/15

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

a Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

' 4, Do you own or have any legal or equitable interest in any residence, building, tand, or similar property?

iO: No, Go to Part 2.
fa Yes. Where is the property?
i ?
What is the property? Check all that apply. De not deduct secured claims or exemptions, Put
(4 Single-family hame the amount of any secured claims on Schedule D:
41, Residence Creditors Who Have Claims Secured by Property.

CI duplex or multi-unit buildin
Street address, # available, or other description p mult 9

 

 

 

LI Condominium or cooperative Current value of the Current value of the :
Loc: 26425 Spring Valley Rd (3 Manufactured or mobile home entire property? portion you own?
CJ Land $ 525000 § 525000
J Investment property
- ©) Timeshare Describe the nature of your ownership
City State ZIP Code Q interest (such as fee simple, tenancy by
Other the entireties, or a life estate}, if known.

 

Who has an interest in the property? Check one.

af] Debtor 1 only
County 1 Debtor 2 only
Cd Debtor 1 and Debtor 2 only
C7 At east one of the debtors and another
Other information you wish to add about this item, such as local

property identification number: 26425 Spring Valley Ra.

Fee Simple

 

 

LJ Check if this is community property
(see instructions}

if you own or have more than one, fist here:

 

 

 

 

 

 

 

What Is the property? Checi all thet apply. Do not deduct secured claims or exemptions. Put
a Singie-family home the amount of any secured claims on Schedule D:
12 Rental Suge Creditors Who Have Claims Secured by Property.
“ - - — (1) Duplex or multi-unit ouitding
Street address, if available, or other description . . : wre -
Loc: 15838 § Avalon Olathe Ks 66062 C] Condominium or cooperative Current value ofthe Current value of the -
() Manufactured or mobile home entire property? portion you own?
C} Land $ 285000 $_285000
LI] investment property
. Describe the nature of your ownership
City State ZIP Code UI Timeshare interest (such as fee simple, tenancy by
CJ other the entireties, or a life estate}, if known.
Who has an interest in the property? Check one. _Fee Simple
@ pester 1 only
County (ul Debtor 2 only
CJ Debter 1 and Debtor 2 only (J Check if this Is community property
(9 at least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as locai
property identification number: Avalon Olathe iz

Official Form 1060/8 Case 20-21560 Swevee®: PHterih1 1/13/20 Page 13 of 64 page 4
Michelle O'connor

Fiest Mame

Debtor 1
Middle Name

13.

 

Street address, if available, or other description

Last Name

 

 

City State ZIP Code

 

County

2, Add the dollar value of the portion you own for afl of your entries from Part 1, including any entries for pages
you have attached for Part 1, Write that number here. ...........-.cccccecceteeteeennene rene ance e teat tence ee ETRE TED >

Ee Describe Your Vehicles

Case number (if known},

What is the property? Check all that apply.
Q Single-family home

C} Duplex or multi-unit duilding

[) Condominium or cooperative

CL} Manufactured or mobile home

[} iand

LI investment property

C) Timeshare

CS other

 

Who has an interest in the property? Check one.

J debtor 1 only

CL) Debtor 2 only

12 Debtor 1 and Debtor 2 only

C) at least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims en Schedule D:
Creditors Who Have Claims Secured by Praperty.

Current value ofthe Current value of the
“entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CI check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

 

property identification number:

 

g 810000

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Inciude any vehicles
you own that someone else drives, If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases,

3. Gars, vans, trucks, tractors, sport utility vehicles, motorcycles

(ino
[dives

3.1. Make: Toyota
Model: Toyota Camery
Year: 215
125000

Approximate mileage:
Other information:
Car

 

 

 

 

If you own or have more than one, describe here:

3.2. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form t06A/B

Who has an interest in the property? Check one.

a Debtor 7 only

CY Debter 2 only

CJ Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

(3 Check if this is community property (see
instructions}

Who has an interest in the property? Check one.
CO] pebtor 4 only

(J bebter 2 only

CL) Debtor 1 and Debtor 2 only

(C) At teast one of the debtors and another

CL) Check if this is community property (see
instructions)

Case 20-21560 Séberui¢ S58: FeRer¥11/13/20 Page 14 of 64

Do not deduct secured claims ar exemptions. Put
the arrount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the -
entire property? portion you own?

$ S000 $ 5000

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

page 2
Case number {if inown).

 

Who has an interest in the property? Check one.

 

Debtor 4 Michelle O' connor
First Name Middle Name
3.3. Make:
Madel: LEpebtor 1 ony
Year: Debtor 2 only

Approximate mileage:

Other information:

 

 

 

 

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

  

Debtor 1 and Debtor 2 only
at least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

io Debtor 1 only

Ciidebtor 2 only

CY Debtor 1 and Debtor 2 only

: At least one of the debtors and another

 

(1 Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personat watercraft, fishing vessels, snowmobiles, motorcycle accessories

ai No
(LE Yes

441. Make:
Model:
Year:

Other information:

 

 

 

 

if you own or have more than one, list here:

42. Make:
Model:
Year:

Other information:

 

 

 

 

- 5. Add the dollar value of the pertion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number Reve eee ett essnsssesenseneneeneeecencen cat etimnsannaregannanrccreneannennn anaes

Official Form 106A/B

Who has an interest in the property? Check one.

C7 pester 1 only

() Debter 2 only

C) Debtor 1 and Debtor 2 only

LI At least one of the debtors and another

C1 Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

2) debtor 4 only

C) Debtor 2 oniy

LJ Debtor 4 and Debtor 2 only

LJ At least one of the debtors and another

(3 Check if this is community property (see
instructions}

Do not deduct secured claims or exemplions, Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the -
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the ;
entire property? portion you own?

is 5606

 

Case 20-21560 Sstpdwieqve: Poopeityl 1/13/20 Page 15 of 64 page 3
¥, +
Debtor 4 Michelle O'connor Case number of known)
First Name Middie Name Last Name

a Describe Your Personal and Household Items
Current value of the

; - : we > ;

Do you own or have any fegal or equitabie interest in any of the following items? portion you own?
De not deduct secured claims

or exemptions.

° g, Household goods and furnishings

: Examples: Major appliances, furniture, linens, china, kitchenware

[OI No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[vl Yes. Describe......... House Hold Furniture - 26425 Spring Valley Rd g 2008
pring
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections: electronic devices including cell phones, cameras, media players, games
io No
ia Yes. Describe. ......... Tv ~ 26425 Spring Valley Rd g 100
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art oblects;
stamp, coin, or baseball card collections; other callections, memorabilia, collectibies
ia No
{Cr Yes. Desoribe.......... $
¢. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
WZ No
pid Yes. Describe.......... $
: 40. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
I No
[Uli Yes. Desoribe.......... $
"41, Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
AE No
[UE Yes. Describe.......... $
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
a: No
[ol yes. Desoribe.......... $
: 43.Non-farm animals
Examples: Dogs, cats, birds, horses
i No
fa Yes. Describe.......... $
: 44. Any other personal and household items you did not already list, including any health aids you did not list
I xo
(a Yes. Give specific : $
information, .............
45, Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached § 2600

 

 

 

for Part 3. Write that number Bere oc cccsccsscssscscscsccssesecssessevseteevsntennernuensteesestossesesssenauecenennnecguenegncetstienessenstecieseeseeets SP

Official Form 1064/8 Case 20-21560 Sehsdie/B: Frveev1 1/13/20 Page 16 of 64 page 4
. 1
Debtor 1 Michelle O'connor Case number tf knows,
First Name Middle Name Last Name

Ea Describe Your Financial Assets

~ Do you own or have any legal or equitable interest in any of the following? Current value of the

portion you own?
Do not deduct secured claims

or exemptions.
16, Gash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
Wray No
{Oi YS coc ccccsscsscsseseeescenscssesecesenvenenssnsersaysscaseecesnssaetessaessesseesbesteewegueteyscsescsissatacssaesansemsersseesneanangreanencenanecaesseat CASH coocccccccccecscsessoee §

17. Deposits of money
Exampies; Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
[Do no

EY OQS occ eeecceeeeeereees Institution name:

elo! xo

17.4. Checking account: Money In The Bank - Bank Of America Account $ 117000

17.2. Checking account: LS Holef by Ave 8
17.3. Savings account: } ui hall by IRS
$
$
$
$
$
$

  

17.4. Savings account:

 

17.5. Certificates of deposit:

 

17,8, Other financial account:

 

47,7, Other financial account:

 

17.8. Other financial account.

 

17,9. Other financial account

 

18, Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

Mi No

fcr: YOS oes institution or issuer name:

wf

 

Re

 

: 49, Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLG, partnership, and joint venture

 

ay No Name of entity: % of ownership:

[CT Yes. Give specific a4
information about oo
DIGIT ceseccssees tne eeeeeenes %

 

%

Official Form 06a = Case 20-21560 <eaydfeave: Preeti 1/13/20 Page 17 of 64 page 5
Debtor 1 Michele O'connor Case number grmown)
First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

RA No

[L'ves. Give specific Issuer name:
information about

SHOT. eee $____

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$ _——__
3
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
fino
(ves. List each
account separately, Type of account Insfitution name:
404{k} or similar plan: $
Pension plan: §.
IRA: $
Retirement account: $
Keogh: 5.
Additional account: $
Additional account: $
: 22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), ielecommunications
companies, or others
[Zi No
fy YOS cess Institution name or individual:
Electric: $
Gas: $
Heating oil: $.
Security deposit on rental unit: g
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
Ai No
HO eS oo cc cessenseeeeeee Issuer name and description:
$
$

Official Form 1088 Case 20-21560 SBasdwieW/®: Fiesty 1/13/20 Page 18 of 64 page 6
7 1
Debtor 1 Michelle O'counor Case number grseown}
First Name Middle Name Last Name

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b}(1), 529A(b), and 529(b)(1).

jo YES scan  ingtitution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

' 25. Trusts, equitable or future interests in property (other than anything listed in tine 1), and rights or powers
exercisable for your benefit

IE no

a, Yes. Give specific
information about them... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
: Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

Zi No

[Ll ves. Give specific
information about them... $

 

 

 

 

27. Licenses, franchises, and other general intangibies
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

[Zi No

 

information about ther... §

 

 

 

. Money or property owed to you? Current value of the
portion you own?
Do nat deduct secured
claims or exemptions.

| 28. Tax refunds owed to you

il No

 

a Yes. Give specific information Federal: $
about them, including whether
you already filed the returns State:

and the tax years. ....... eee
Local:

 

 

 

_ 29. Family support
Examples: Past due or jump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

MZ No

 

 

 

 

 

io Yes. Give specific information,.............
Alfroony: $
Maintenance: $.
Support: $
Divorce settlement: $
Property settlement: $.
20. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
[1 No
{a Yes. Give specific information...
$

 

 

 

Official Form 19688 Case 20-21560 SBweieWs: Fite 1/13/20 Page 19 of 64 page 7
: '
Debtor 1 Michelle O'connor Case number of inown}
First Name Middie Name Last Name

31. Interests in insurance policies
Examples: Health, disability, or fife insurance; health savings account (HSA): credit, homeowner's, or renter's insurance

[Zi No

id Yes. Name the insurance company = Company name: Beneficiary: Surrender or refund vatue:
of each policy and list its value. ...
3

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

Il No

jd Yes. Give specific Information..............

 

 

 

 

- 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

IM No

[Cy ves. Describe each claim...

 

 

 

 

: 34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights

to set off claims
wv No

[oO Yes. Describe each claim.

 

 

 

 

35. Any financial assets you did not already list

IZ No

a Yes. Give specific information............ $

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached 117000
for Part 4. Write that mumber B@re cccccccccccscssccscecsssuetsssuseynsssstonteetsnsisesnsentcugiceaseceutenetisteseasintetciasssseneeeanes DP $

 

 

 

 

EERE Desert Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1. |

37. Do you own or have any legal or equitable interest in any business-related property?

ia No. Go to Part 6.
{CT Yes. Go ta tine 38.

Current value of the
portion you own?

De not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

Zi No
[te Yes. Dascribe....... ,

 

 

 

' 39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, painters, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

(ZI no

fl Yes. Describe .......

 

 

 

 

Official Form 106B —-»-s Case 20-21560 sersdvleW®: Piteet1 1/13/20 Page 20 of 64 page 8
. :
Debtor 1 Michelle O'connor Case number grtnawny
First Name Middle Neine Last Name

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

IZ No

(cy Yes. Describe... $

 

 

. 4t inventory
Nat No
(Ol Yes. Describe....... S

 

 

 

 

42. Interests in partnerships or joint ventures

IZ No

 

 

[a Yes. Describe... Name of entity: % of ownership:
% S$
% $
% $

 

: oa lists, mailing lists, or other compilations
iv No
[Cr Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(44A}}?

[C No

 

 

 

 

 

 

 

 

 

 

 

{Ud Yes. Describe........
$
44. An) business-rejated property you did not already list
ME No
fer Yes. Give specific $
information...
$
$
$
$
$
48, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5, Write that number Were oo cseccccscssssscssccsssssssssessessssesesunsecestcasseotsnsssssiennassttieuesceneseesetteeeinseeetieuesstteesseccecciiies

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest In.
If you own or have an interest in farmland, list it in Part 1.

46. Bo you own or have any jegal! or equitable interest in any farm- or commercial fishing-related property?

| No. Go to Part 7.
fo Yes. Go to line 47.

Current value of the
portion you own? :
Do not deduct secured claims ~
or exemptions.
47, Farm animals
Examples: Livestock, poultry, farm-raised fish

 

 

 

 

Official Form 1068 Case 20-21560 SbroeQVE:Fipetti 1/13/20 Page 21 of 64 page ®
Debtor 4 Michelle O'connor Case number gtknawn),
First Name Middle Name Last Name

48, Crops—either growing or harvested

Ww No
[CF Yes. Give specific
information. ............ $

 

 

: 49, Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1: No
Ce
$
- 50. Farm and fishing supplies, chemicals, and feed
(ai No
fo YVOS ooeecceteessesctcct tees
$
51, Any farm- and commercial fishing-related property you did not already list
2! No
for: Yes. Give specific
information. ............ $
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0
for Part 6. Write that number B@re occccccssssssssecccscssssccesssssesseseseurnseevuenpstseessitsssesssesssisottanaeetinartenassitiacttionesteeeeeeianseiicsas
Describe All Property You Qwn or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
ME: No
[CE Yes. Give specific
information, ............
34. Add the dollar value of all of your entries from Part 7. Write that number here oo. cece eects tennenecteaniee > $_0
List the Totals of Each Part of this Form
55 Part 1: Total real estate, HG 2. ccsssesseamenenssneianioioneienneninenenenenueneniepicieineineneieeseioneeanneiieie > 's 810000
’ 66. Part 2: Total vehicles, fine 5 $. 5000
: : . 2600
: §7.Part 3: Total personal and household items, line 15 $.
56. Part 4; Total financial assets, line 36 $ 117600
. 59.Part 5: Total business-related property, line 45 $ 6
60. Part 6: Total farra- and fishing-related property, line 52 $ 9
61.Part 7: Total other property not listed, line 54 +s 6
62. Total personal property. Add lines 56 through 61, .......-.-. $ f24o00 i Copy personal property total > +S 124600

 

 

 

 

"63. Total of all property on Schedule AB. Add line 55 + LIN 62.....ccccsessssctesistisimentssiseiaranuntannenanneneeneetnerit g_ 234600

 

 

 

Official Form 1064/8 Case 20-21560 Seeddea/8: Pte 1/13/20 Page 22 of 64 page 10
Attachment To Schedule B: Item 06 - Household qoods

Description: Clothing - 26425 Spring Valley Rd

Case 20-21560 Doc#3 Filed 11/13/20 Page 23 of 64
Fill in this information to identify your case:

 

 

 

 

Debtor 1 Michelle O'connor
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name iast Name
United States Bankruptcy Court for the: District of KANSAS
Case number LI] Check if this is an
MF known) amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B, Property {Official Form 106A/B} as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number {if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the vatue of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 4: | Identify the Property You Claim as Exempt

4, Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you,

L) You are claiming state and federal nonbankruptcy exemptions, 11 U.S.C. § 522(b)(3}
©] You are claiming federal exemptions. 11 U.S.C. § 522(b){2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below,

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption _

 

 

 

 

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Bri Residence 60-2301, Const. 15-9;
rief QO
description: $ 525000 g
Line from Wi 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief Rental 4
60-2301, Const. 15-9:
description: $ 285000 mE
Line from (4 200% of fair market value, up to _
Schedule A/B: any applicable statutory limit
. Car ,
Brief 60-2304(c),
description: § 5000 Cs
Line from 42 100% of fair market value, up te
Schedule A/B: any applicable statutory limit

_3. Are you claiming a homestead exemption of more than $170,350?
(Subject ta adjustment on 4/07/22 and every 3 years after that for cases filed on or after the date of adjustment.)

il No
L) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

C3 No
CL} Yes

Official Form 106C Case 20-2156 Gchdbye Be Piet You Alaipos Exematye 24 of 64 page 1 of _
Debtor 7

First Mame

Michelle

Middie Name

eo Additional Page

Brief description of the property and line

on Schedule A/S that lists this property

Brief
description:
Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Official Farm 106C

O'’conner

Last Name

Current value of the
portion you own

Copy the value from

Case number utknown!

Amount of the exemption you claim

Check only one box for each exemption

 

df 100% of fair market value, up to

 

Ld 100% of fair market value, up to

 

Ld 100% of fair market value, up to

 

I 100% of fair market value, up to

 

LJ 100% of fair market value, up to
any applicable statutory limit

 

Ld 100% of fair market value, up to

 

(J 100% of fair market value, up to

 

(3 100% of fair market value, up to

 

CL) 100% of fair market value, up to

 

CD 100% of fair market value, up to

 

LY 100% of fair market value, up to

Schedule A/B
Money In The Bank
g 117000 Os
eemanee any applicable statutory limit
House Hold Furniture
$ 2000 Os
—_—_—_ any applicable statutory limit
Tv 5 100 Os
—— any applicable statutory limit
Clothin:
° 3500 Os
on any applicable statutory limit
$ Ls
$ Cis
ee any applicable statutory limit
$ Cig
re any applicable statutory limit
$ Os
any applicable statutory limit
§ Ls
—_. any applicable statutory fimit
$ Ls
—— any applicable statutory limit
$ Os
any applicable statutory limit
$ Us

 

Case 20-21568chedis GHB Preipenl’ 94 FERRY ZOEXomR ge 25 of 64

[J 100% of fair market value, up to
any applicable statutory limit

Specific laws that allow exemption

39-717;

il

66-2304(a);

 

 

60-2304(c);

 

 

 

 

 

 

nc

 

 

 

 

 

 

 

 

 

page____ of ___
SMU eM LeU reams CULL h a Lea CL ec

Debtor 1

 

First Name Middle Name Last Name

Debtor 2
{Spouse, if filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

 

 

Case number : - oe
(f known) C} Check if this is an
amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space [s needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. Gn the top of any
additional pages, write your name and case number (if known).

 

4. Do any creditors have claims secured by your property?
iL No. Cheek this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

(CT: ves. Fill in all of the information below.

Ro List All Secured Claims

2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim
for each claim. If more than one creditor has a particular claim, list the other creditors in Part2.  Gasnaededuct the
As much as possible, jist the claims in alphabetical order according to the creditor’s name. allie Of Collateral

 

   
    
 

e Column C.
. Unsecured =:
portions -5:

 

   

[2.4] Describe the property that secures the claim: § $ $

Creditor’s Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
(2 Contingent
CF uUntiquidated
City State ZIP Code OF disputed
Who owes the debt? Check one, Nature of lien. Check all ihat apply.
Debtor 1 only LY) An agreement you made (such as mortgage or secured
CF Debtor 2 only car loan}
lat Debtor 1 and Debtor 2 only Statutory lien (such as tax lien, mechanic's lien)
Cl at least one of the debtors and another L) Judgment lien from a lawsuit
C1 otmer finetuding a right to offset)
{J Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber
{2.21 Describe the property that secures the claim: $ $. $
Crediter’s Name
Number Street

 

 

 

As of the date you file, the claim is: Check alt that apply.
i Contingent
{ Untiquidated

 

 

City State ZIP Code fa Disputed
Who owes the debt? Check one. Nature of lien. Check aif that apply.
[) Debtor + onty CJ An agreement you made (such as mortgage or secured
LJ Debtor 2 only car foan}
{0 Debtor 1 and Debtor 2 only (Ll Statutory tien (such as tax lien, mechanic's lien)
Cl Atleast one of the debtors and another CY Judgment lien from a fawsuit

(2 other (including a right to offset}

C1 Check ff this claim relates to a

community debt
Date debt was incurred Last4 digits ofaccountnumber

Add the dollar value of your entries in Column A on this page. Write that number here: bo |

Official Form 106D Case 2Qredin crobitersiivnd Hala lASlmb bob kbd Gy propage 26 of 64 page 1of___

 

 

 
Fill in this information to identify your case:

Debtor 4 Michelle

O' connor

 

First Name Middie Name

Debtor 2

Last Name

 

{Spouse, if filing) First Name Middle Name
United States Bankruptey Court for the:

Case number

District of

 

Last Name

KANSAS

 

(if known)

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

Se as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/8) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

Ea List AH of Your PRIORITY Unsecured Claims

' 4. Do any creditors have priority unsecured claims against you?

CT No. Go to Part 2.
[edd Yes.

Le Check if this is an
amended filing

12/16

: 2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For

‘ each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list hat cfairn here and show both priority and
nonpriority amounts. As much as possible, fist the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, fist the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

 

“|
i

 

 

 

 

 

 

 

 

a1 . : ,

Harris & Harris Last 4 digits of account number 5288 = (ts F-20000 $_20000 $0
: Priority Creditor’s Name :
i 111 W. Jackson Blvd, Suite 400 Wher was the debt incurred? _2009 i
: Number Street i
As of the date you file, the claim is: Check ail that apply.
: Chicago, IL 60604 . i
Cay Sate ZIP Code A Contingent
i Ld Unliquidated
{ i 7? i
Whe incurred the debt? Check one. C2 visputed
Wi Debtor 1 only
C2 Debtor 2 only Type of PRIORITY unsecured claim:
3 Debtor 1 and Debtor 2 only (J Domestic support obligations
At least one of the debtors and another | Taxes and certain other debts you owe the government
CI Check if this claim is for a community debt C} Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated i
Gd No 2 other. Specty State Tax i
: OI Yes |
: i
pe | Last 4 digits of account number oo 0 $ $ i
: Frority Creditors Name :
When was the debt incurred? i
Number Street
As of the date you file, the claim is: Check all that apply. i
LL] Contingent
City State “iP Gode 1 Unliquidatec
Who incurred the debt? Check one. CI Disputed
LI Debtor 1 only Type of PRIORITY unsecured claim:
C] debtor 2 only g . oo. :
Domestic support obligations :
Ld Debtor 1 and Debtor 2 only q «cotta 4 .
EJ At least one of the debtors and another 5 Taxes and certain other debts you owe the government i
ae ate . . Claims for death or personal injury while you were i
(J Check if this claim is for a community debt intoxicated :
Is the claim subject to offset? CJ Other. Specify :
CI No i
QO] Yes _. , ; i

Official Form 106E/F Case 20-2195 Quel ee Creditors WR Have inadclred Oraimge 27 of 64 page 1 of
Nebtor 4 Micheile O'connor
First Name Middle Name Last Name

Case number cf known)

el vou PRIORITY Unsecured Claims — Continuation Page

‘ After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

O

 

 

Priority Creditor’s Name

 

Number Street

 

 

City State a1P Code

Who incurred the debt? Check one,

LY Debtor 1 only
(7 Debtor 2 only

Last 4 digits of account number

 

 

When was the debt incurred?

As of the date you file, the claim is: Check aii that apply.

Q Contingent
(unliquidated
(J Disputed

Type of PRIORITY unsecured claim:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C} Domestic support obligations :
2 debtor 1 and Debtor 2 only : i
(} taxes and cerlain other debts you owe the government E
Ld At jeast one of the debtors and another Q : a : :
Claims for death or personal injury while you were :
Cl Check if this claim is for a community debt intoxicated :
CI other. Specity
Is the claim subject to offset?
LE No
O ves
i i
: Last4 digits ofaccountnumber_—  F 3 i
: Priority Creditor's Name i
: |
: When was the debt incurred? |
: Number Street :
As of the date you file, the claim is: Check al! that apply.
C2 contingent
Sty State ZIP Cade C} Uniiquidated
: O) Disputed i
: Who ineurred the debt? Check one, :
i LY Debtor 1 only Type of PRIORITY unsecured claim:
i Debtor 2 only CF Domestic support obligations
: (4 Debtor 1 and Debtor 2 anfy . i
i lw! Taxes and certain other debts you owe the government :
i 2 Atieast one of the debtors and another . we : :
: La Claims for death or personal injury while you were i
i namin
: (J Check if this claim is for a community debt intoxicated i
C} other, Specify
Is the claim subject to offset?
CE Ne
i CO ves i
: Last4 digits ofaccountnumber 4
i Priority Creditors Name :
: When was the debt incurred?
: Number Street i
: As of the date you file, the claim is: Check all that apply. i
C] Contingent |
ay State” _ ZIP Code CL) Untiquidated i
C) pisputed |
Who incurred the debt? Check one. i
é
© Debtor ¢ only Type of PRIORITY unsecured claim:
: UL} Debtor 2 only LC} Domestic support obligations
: CI pebtor ¢ and Debtor 2 only g . :
t Q At least one of the debtors and another Taxes and certain other debts you owe the government
i Claims for death or personal injury while you were i
i (4 check if this claim is for a community debt intoxicated 1
O other. Specity :
ts the claim subject to offset?
Lat No
a CF ves . —_ :
Official Form 106E/F Case 20-2196 Osuelee teditord Whe have nasered cane 28 of 64 page oF
Debtor 4 Michelle O'connor

First Name Middle Name Last Netre

er List AH of Your NONPRIORITY Unsecured Claims

3. a any creditors have nonpriority unsecured claims against you?
LJ No. You have nothing ¢o report in this part. Submit this form to the court with your other schedules.

et Yes

claims fill out the Continuation Page of Part 2.

ft | Irs

 

Nonpriority Creditors Name
6717 Shawnee Mission Pkwy Ste500

| 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. ff a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not fist claims already
included in Part 1. # more than one creditor helds a particular claim, list the other creditors in Part 3.lf you have more than three nonpricrity unsecured

 

 

Number Street
Shawnee Mission Ks KS 66202
City State Zp Code

Who incurred the debt? Check one.

¥4 Debtor 1 only

LJ Debtor 2 only

CI Debtor 1 and Debtor 2 only

(CF At least one of the debtors and another

QO Check if this claim is for a community debt

is the claim subject to offset?
Zi ne
Ld Yes

 

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Code

Who incurred the debt? Check one.
i Ld Debtor 7 only
(1 Debtor 2 only
(] Debtor 1 and Debtor 2 only
(} At feast one of the debtors and another

LJ Check if this claim is for a community debt

i Is the claim subject to offset?
CI No
LI ves

eT

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Cade

Who incurred the debt? Check one.

CI Debtor + only

CJ Debtor 2 only

CI Debtor 4 and Debtor 2 only

CI At least one of the debtors and another

LJ Check if this claim is for a community debt

ts the claim subject to offset?
CJ No
C} Yes

Case number (known).

 

 

 

igi $288
Last 4 digits ofaccount number 3409 $ 485000

When was the debt incurred? 2068

As of the date you file, the claim is: Check all that apply.

C Contingent
CI Unliquidated
LI Disputed

Type of NONPRIORITY unsecured claim:

LJ Student loans

LJ Obligations arising out of a separation agreement or divorce
that you did sot report as priority claims

1 Debts te pension or profit-sharing plans, and other similar debts

Wd Other. Specity Income Tax Debt

 

Last 4 digits of account number
When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

LY Contingent i
fa Unliquidated
| Disputed

Type of NONPRIORITY unsecured claim:

CE] Student loans

LI Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

LI Debts to pension or profit-sharing plans, and other similar debis

LI other, Specify

 

 

Last 4 digits ofaccount number ____

ee § ;

When was the debt incurred?

As of the date you file, the claim is: Check ali that apply.

O Contingent
CF uUniiquidated
O Disputed

Type of NONPRIORITY unsecured claim:

L) Student toans ;

(2 Obfigations arising out of a separation agreement of divorce
that you did not report as priotity claims

C3 Debts to pension or profit-sharing plans, and other similar debts
CI other. Specify

 

 

 

Official Form 706E/F

Case 20-2188 Quuelee Heditord Witiavd Unddelea came 29 of 64 page __of__
Debtor 4 Michelle O'connor
First Name Middle Name Last Name

Case number (frown,

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

Nonpriority Creditors Name

 

Number Street

 

City State ZIP Cade

Who incurred the debt? Check one.

(J Debtor 1 only

LJ Debtor 2 only

(I debtor 1 and Debtor 2 only

(J Atleast one of the debtors and another

(J Check if this claim is for a community debt

Is the claim subject to offset?

Last 4 digits of account number ___

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

LE Contingent
CE unliquidated
C} disputed

Type of NONPRIORITY unsecured claim:

2 Student loans

CY Obligations arising out of a separation agreement or divorce that
you did not report as priarity claims
LJ Debts to pension or profit-sharing plans, and other similar debts

CI other, Specity

 

 

 

 

 

 

 

 

 

OC Ne
ves
Last 4 digits ofaccountnumber $ i
Nonopriority Creditors Name
When was the debt incurred? !
Numb Street i
umber ee As of the date you file, the claim is: Check all that apply. :
City State ZIP Code UI} Contingent |
CJ unliquidated i
Who incurred the debt? Check one. Disputed
(C} Debtor 1 only
U) Debtor 2 only Type of NONPRIORITY unsecured claim: :
4 Debtor 1 and Debtor 2 only Ld Student ioans :
At least one of the debtors and another L] Obligations arising out of a separation agreement or divorce that. i
(] check if this claim is for a community debt you die not report as priority claims a
C) Debts te pension or profit-sharing plans, and other similar debts
: Is the claim subject te offset? LY Other. Specity
! CO No
La Yes
LJ 5

 

Nonpriority Creditors Name

 

Number Street

 

City State ZiP Code

Who incurred the debt? Check one,

LY Depter 1 only

LJ Deptar 2 only

(4) debtor 1 and Debtor 2 only

(1 Atieast one of the debtors and another

LJ Check if this claim is for a community debt

Is the claim subject to offset?

LI No
Q Yes

Last 4 digits of accountnumber 0
When was the debt incurred’?

As of the date you file, the claim is: Check all that apply.

Cl Contingent
(J Untiquidated
a Disputed

Type of NONPRIORITY unsecured claim:

() Student loans

(1 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(4) Debts to pexsion or profit-sharing plans, and other similar debts
{J other. Specify

 

 

 

Official Form 406E/F

Case 20-2120 Os utelee Grettitord v Wetad helena cramge 30 of 64 page __of__
Debtor 4 Michelle O'conner
First Name Middie Name Last Name

 

Case number (it known).

 

Ea Add the Amounts for Each Type of Unsecured Claim

  

 

 

 

 

 

 

 

 

 

 

 

 

 

| &. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C, § 159.
: Add the amounts for each type of unsecured claim.
Total claim
; . Hi . .
| Total claims 6a. Domestic support obligations 6a ¢ 0
from Part 1 Gb, Taxes and certain other debts you owe the
| government Bh. 5 20000
6c, Claims for death or personal injury while you were
; intoxicated 6c. 5 0
6d. Other. Add ail other priority unsecured claims.
Write that amount here. 6d. 4 ¢ 0
6e. Total. Add lines 6a through 6a. 6e,
g 20000
Total claim
Total claims 6f. Student loans 6f. 5 0
: from Part 2 6g. Obligations arising out of a separation agreement
| or divorce that you did not report as priority
| claims 6g = 8
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ 0d
6i, Other. Add all other nenpriority unsecured claims.
Write that amount here. 6. +s 485000
6j. Total. Add lines 6f through 6. 6.
3485000
Official Form 106E/F Case 20-213 60 swelee Getitord Wad Ghedalea daage 31 of 64 page __of__
Fill in this information to identify your case:

Debtor Michelie O'connor
First Name Middle Name. Last Name

 

Debtor 2
(Spouse if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of KANSAS

 

c b eet:
case number C1 Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 41245

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying Correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

 

4. Bo you have any executory contracts or unexpired leases?
il No. Cheek this box and file this form with the court with your other schedules. You have nothing else ta report on this form.
[Fves. Fill in all of the information below even if the contracts or leases are listed on Schedule A/5: Property (Official Form 406A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

exampie, rent, vehicle lease, cell phone), See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

 

 

 

Number Street

 

 

State ZIP Code

   

 

 

 

Nurmber Street

 

   

 

Name

 

i Number Street

 

 

 

 

 

Number Street

 

ou te ZIP CORE an

 

ne mee aries gees ce tn ETE RT NS

 

 

Name

 

Number Street

 

Gity State ZIP Code

Official Form 1066 Case 2 Qcfeae Q: exengteiy Contrallealuhbh ad easkAGe 32 of 64 page 1of_
Debtor 1 Michelie O'connor Case number gtnown}
First Name Middle Name Last Name

| Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease What the contract or lease is for

[3]

 

Name

 

Number Street

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i City State ZIP Code
— a poset cc cn itune oh keP OROUMAEETORCE Ee hc inane go pourra eepmyenraine erohe poison
12.7]
: Name

Number Street

City State ZiP Code
(2.8)
: Name
: Number Street
Shy Slate ZIP Cade
29
: Name

Number Street

City State ZIP Code
au
: Name

Number Street

City State ZIP Code
ax
: Name
: Number Street
By State ZIP Code
aig
_—
: Name
: Nuriber Street
City State ZIP Code
E
in1g
Lt
: Name

Number Street

an Ne FIP Cd cosa ct ence nts :

 

 

Official Form 106G Case 205 dnre: ELendty Conta Ghd UndxpireWLeaseATe 33 of 64 page of
Fill in this information to identify your case:

Debtor? Michelle O'connor

First Name Middie Natue Last Name

 

Debtor 2
(Spouse, if fing} Firet Name Middle Name ast Name

 

United States Bankruptcy Court for the: District of KANSAS

 

Case number
{if known}

 

(.) Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 1215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

Vd No

: (yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Loufsiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.) i
L} No. Go to line 3.
CJ Yes. Did your spouse, former spouse, or legal equivalent five with you at the time?

L] No

C) Yes. In which community state or territory did you live? . Fill in the name and current address of that person. i

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

i 3. InColumn 4, list all of your codebtors. Do not include your spouse as @ codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1; Your codebtor Column 2: The creditor to whom you owe the debt
: Check all schedules that apply:
3.1
QO) Schedule D, line
Name
CQ} Schedule E/F, line
Number Street CY Schedule G, line
or —__ Sate __2iP Gede i
3.2
[J Schedule D,fine_
Name
() Schedule EF, line
Number Street O Scheduie G, line
City . State noe. 2iP Code
3.3
CI Schedule D, line
Name
C} Schedule EF, line
Number Street O} Schedule G, fine
I cee acam nme ence State von IP Code

 

 

Official Form 106H Case 20-21560 DQGiudie nh ¥larleddebtoer<20 Page 34 of 64 page 1 of__
Debtor 4 Michelle O'connor Case number (ifanown)

 

 

   

 

 

 

 

 

 

 

 

 

First Name Middle Name Last Name
| Ea Page to List More Codebtors
Column 7: Your codebtor Column 2: The creditor to whom you owe the debt
Check all schedules that apply:
1 Schedule D, line
Name i
LY Schedule E/F. tine
Number Street QC} Schedule G, line
|
: J Schedule D, line [
: Name '
LJ Schedule E/F, line
Number Streei f Schedule G, fine i
City ect se State oe eee wat wana fP Gade

 

 

3.

P- z {J Schedule D, line i
i ams ee i
i 1 Schedule E/F, tine

(J Schedule G, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Number Street
: Clty State ZIP Code
{J Schedule D, jine
{ Name —_
‘ () Schedule EF, fine
Number Street CO Schedule G, line
City State __ ZIP Code
CI Schedule 0, line
Name ee
() Schedule EF, line
Number Street C1 Schedule G, line
cy - be ones ween tate ecnseone ZIP Code
: LI Schedute 0, line
: Name
(I Schedule E/F, line
Number Street C) Schedule G, line
City a State. . _ AIP Code
~ [ Schedule D, line
Name
[3 Schedule E/F, fine
Number Street LJ Schedule G, line
a ee ~ State ZIP Code
: CF Schedule D, line
Name
Schedule E/F, line
i Number Street ) Schedule G, tine
City _ State <iP Code — 3

 

Official Form 106H Case 20-21560 Bacatmn: Yeliasabeibks/20 Page 35 of 64 page___of___
Fill in this information te identify your case:

Michelle O'connor
First Name Middle Name Last Mame

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middte Name Last Name

KANSAS

 

United States Bankruptcy Court for the: District of

Case number Check if this is:
{lf Known}
LJ] An amended filing
LJ A supplement showing postpetition chapter 13
income as of the following date.

Official Form 106l aM DD

Schedule I: Your Income 42115
Be as complete and accurate as possible. if two married people are filing together (Debtor 4 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointly, and your spouse is ving with you, include information about your spouse.

If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known}. Answer every question.

Describe Employment

 

 

 

 

|4. Fillin your employment

 

 

| information. Debtor 4 Debtor 2 or non-filing spouse
if you have more than one job,

attach a separate page with :

information about additional Employment status M1 Employed im Employed

employers. iy Not employed ( Not employed
include part-time, seasonal, or
!  selFemployed work. realtor
i Occupation

Occupation may include student upat

or homemaker, if it applies.

Employer's name Michelle oconnor real estate

 

9367 W 87th Overland park ks 66212
Employer's address St
Number Street Number Street

 

 

 

City State ZIP Code City State ZIP Code

How jong employed there? 20

Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any fine, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the inforrnation for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 7 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. 5 3000 $
: 3. Estimate and list monthly overtime pay. 3. +f +3
| 4, Calculate gross income. Add line 2 + line 3. 4. | $3000 $

 

 

 

 

 

Official Form 1061 Case 20-21560 DotsHeute Fitexincere3/20 Page 36 of 64 page 1

 

 

 
Debtor 4 Michelle O'connor

q

 

 

 

 

 

Case number (fsnown)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Name Middie Name Last Name
Fer Debtor 1 For Debtor 2 or
non-filing spouse
Gopy Fine 4 MOF O....ecceees coe eese ees seectecceceneneennnseeeteneeceneseecedtessnsoneanusseneeesnaneceonics 34 $3000 $
5, List all payroll deductions:
: 5a. Tax, Medicare, and Social Security deductions 5a. $350 $
5b, Mandatory contributions for retirement plans 5b. $50 $
5c, Voluntary contributions for retirement plans 5c. $6 $
i
5d. Required repayments of retirement fund loans sa. $0 $ '
5e. Insurance Se, $0 5
5{. Domestic support obligations 5. $0 $
5g. Union dues 5g. $9 $
5h. Other deductions. Specify: Bh. +390 +5
| 6. Add the payroll deductions. Add lines 5a + 56+ 5c+S5d+5e+5f+5g+5h. 6 $400 $
|
|
7, Calculate total monthly take-home pay. Subtract line 6 from tine 4. 7, $2600 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm |
Attach a statement for each property and business showing gross !
receipts, ordinary and necessary business expenses, and the total g 6500 $
maonthiy net income. 8a. oO i
8b. Interest and dividends ab. $0 $
8c. Family support payments that you, a nen-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support, maintenance, divorce $0 $ |
settlement, and properly settlement. 8c. |
8d. Unemployment compensation sd. $0 $
8e. Social Security Be. $6 $ :
Sf. Other government assistance that you regularly receive
Include cash assistance and the vatue (if known) of any non-cash assistance :
that you receive, such as food stamps (benefits under the Supplemental |
Nutrition Assistance Program) or housing subsidies.
Specify: eS 0 $
8g. Pension or retirement income ag. 39 $
8h. Other monthly income. Specify: 3h. +3 6 +¢$ i
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + BF +8g + 8h. 9. | $ 6506 $ i
40. Calculate monthly income. Add line 7 + line 9. 9100 + = 100
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. i $ = 2100 _
+1. State all other regular contributions to the expenses that you list in Schedule J, i
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives. :
De not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
: Specify: 11.+ gO
12, Add the amount in the last column of fine 10 to the amount in line 11. The result is the combined monthly income.
' Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies 12. 39100
Combined

143. Do you expect an increase or decrease within the year after you file this form?

Official Form +06!

Zi No.

monthly Income

 

TE Yes. Explain:

 

 

 

Case 20-21560 Dots ule Fiee'eefP3/20 Page 37 of 64

page 2

 
Fill in this information to identify your case:

Michelle O'connoer

Fitst Name Middle Name Last Name

Debtor 2 CL} An amended filing

(2 A supplement showing postpetition chapter 13
expenses as of the following date:

Debtor 1 Check if this is:

(Spouse, if filing) First Name Middie Name Last Name

KANSAS

United States Bankruptcy Court far the: District of

Groen) MM / DO? YYYY

 

 

Official Form 106J
Schedule J: Your Expenses 12115

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

tif known). Answer every question.

Sa Describe Your Houschold

 

1. Is this a joint case?

Ido. Go to line 2.
pl Yes. Does Debtor 2 live in a separate household?

   

iNo
i: Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debfor 2.

 

 

 

2, Do you have dependents? A: No
wm: Bependent’s relationship to Dependents Boes dependent five

Do not list Debtor 1 and {Cl Yes. Fill out this information for Debtor 1 or Debtor 2 age _ With you?
Debtor 2. —~ each Gependent...... cee

! . [No
Do not state the dependents : =!
names. (fl Yes

iNo

 

 

 

 

3. Do your expenses include ?No
expenses of people other than im ¥,
: Yes

 

are Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this Is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.
Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4, The rental or home ownership expenses for your residence. include first mortgage payments and a

any rent for the ground or lot, 4, $

if not included in line 4:

4a. Real estate taxes 4a § q

4b. Property, homeowner's, or renter’s insurance 4b, $ 9

4c. Home maintenance, repair, and upkeep expenses 4c. § 9

44. § 9

4d. Homeowner's association or condominium dues

Ocal Fown 1084 Case 20-21560 BdcHs' “Filé&Tf713/20 Page 38 of 64 pee
Debtor 4

10,
11.

12.

13.

14,

15.

16,

q7,

18.

19.

20.

Official Form 106J

O'conner
Last Name

Michelle

First Name

 

Middle Name

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas
6b, Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies
. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train iare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

46a, Life insurance
75b. Health insurance
75¢, Vehicle insurance

15d. Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a, Car payments for Vehicle +
176, Car payments for Vehicle 2

17¢. Other. Specify:

 

174. Other, Specify:

 

Case number fsnownl

6a.
6b.
6c.

6d.

0,

41,

12,
13.

14,

1a.
1b.
18c,

15d,

16.

T7a,

t7b,

476,

47d.

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule /, Your income (Official Form 1061).

Other payments you make to support others whe do not live with you.
Specify:

 

18.

19.

Other real property expenses not included in fines 4 or 5 of this form or on Schedule f: Your Income.

20a. Morigages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

202.
206.
20c.
20d,

20e,

Case 20-21560 BSt#es “FieATi13/20 Page 39 of 64

Your expenses

 

 

 

 

 

page 2
 

Michelle O'connor Case number urknown

Debtor 4
First Name Middle Name Last Name

 

 

 

 

 

 

21. Other. Specify: 21. +§ 0
22, Caicutate your monthly expenses.
22a. Add lines 4 through 21. aza. | g O
22%, Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $
22¢. Add line 22a and 22b. The result is your monthly expenses. 22c. | §

 

 

23, Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule 1. 23a. §_9100
23b. Copy your monthly expenses from line 22c above. 23b. 3 @
23c. Subtract your monthly expenses from your monthly Income. 5 9100
23¢.

 

 

 

The result is your monthly nef income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or de you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

ibd No. _

C1 Yes, | Explain here:

Offical Form 1064 Case 20-21560 SSc#s' “Fife tf13/20 Page 40 of 64 pear
Fill in this information to identify your case:

Debtor 4 Michele O'connor

First Name Middle Nerme Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of KANSAS

Case number
{If known}

 

 

(J Check if this is an
amended filing

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

 

If wo married people are filing together, both are equally responsible for supplying correct information.

You must fife this form whenever you fife bankruptcy schedules or amended schedules. Making a false statement, conceating property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

1) No

Oo Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature {Official Form 119).

Under penatty of perjury, | declare that 1 have read the summary and schedules filed with this declaration and
that they are true and correct.

Y SVAific2—_= ~~»

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date New b » Date
MMi DD f YYYY WM; DO / YYYY
Official Form 706Dec Declaration About an Individual Debtor's Schedules

Case 20-21560 Doc#3 Filed 11/13/20 Page 41 of 64
EMR Leen LU is ie hele Check one box only as directed in this form and in

Form 1224-1Supp:
Michelle O'connor ;
First Nemeé Middie Name Last Name

Debtor 1

Debtor 2
(Spouse, if filing) First Name Middie Nama Last Name :2. The calculation to determine if a presumption of

| . abuse applies will be made under Chapter 7
United States Bankruptey Court forthe: _ciaustot IRANSAS Means Test Calculation (Official Form 1224-2).

 

Case number fL: 3. The Means Test does not apply now because of
(Hf known} qualified military service but it could apply later.

 

 

 

3 Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 04/20

Se as complete and accurate as possible. if two married people are filing together, both are equaily responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707 bX 2) (Official Form 122A-1Supp} with this form.

Ba Caiculate Your Current Monthly Income

 

 

1. What is your marital and filing status? Check one only.
LJ Not married. Fill out Column A, lines 2-11,
C) Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-14.

(] Married and your spouse is NOT filing with you. You and your spouse are:
(Living in the same household and are not legally separated. Fil! out both Columns A and B, lines 2-71.

1 Living separately or are legally separated. Fill out Column A, lines 2-11; do net fill cut Column B. By checking this box, you declare
under penaity of perjury that you and your spouse are legally separated under nonbankrupicy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707 (b)(7){B).

Fill in the average monthly income that you recelved from all sources, derived during the 6 full months before you file this
bankruptey case. 171.U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month periad would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Filf in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
nor-filing spouse

2, Your gross wages, salary, tips, bonuses, overtime, and commissions 3000
(before ail payrolf deductions). S__000 $

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in, gO 5,

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. Bonen $

5. Net income from operating a business, profession, Debtor 7 Debtor 2

 

or farm

Gross receipts (before all deductions) $_ 40000 $

Ordinary and necessary operating expenses — $ 35000~— $

Net monthly income from a business, profession, orfarm ¢ 4000 $ roPyy 8 5000 $
6. Net income from rental and other real property Debtor 7 Debtor 2

Gross receipts (before all deductions) $_ 2000 §

Ordinary and necessary operating expenses — $ 500+ $

Net monthly income from rentaf or other real property $ 1500 $ copys $ 1500
7. Interest, dividends, and royalties $ 0

 

 

 

Official Form 1228-1 Case 205h4860 StafengntonvourmimgnymgntnyarsomPage 42 of 64 page 1
Debtor # Michelle O'conner Case number it xnown)

 

10.

11.

 

12.

13.

14.

 

 

First Name Middle Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
Unemployment compensation $ 0 $

Do not enter the arnount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it NETG: 0. assess

FOr YOU SPOUSE oo sscuusscsssnessesresseeeceseseseeeseneeeeetteneesaceentenn g

Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disabitity, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled if
retired under any provision of title 10 other than chapter 61 of that title.

income from all other sources not listed above. Specify the source and amount. Do
not include any benefits received under the Social Security Act; payments made under
the Federal law relating to the national emergency declared by the President under the
National Emergencies Act (50 U.S.C. 1801 et seq.) with respect ta the coronavirus
disease 2019 (COVID-19); payments received as a victim of a war crime, a crime
against humanity, or international or domestic terrorism; or compensation, pension,
pay, annuity, or allowance paid by the United States Government in connection with a
disability, combat-related injury or disability, or death of a member of the uniformed
services. If necessary, list other sources on a separate page and put the total below.

6 $____ 9 $

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o $___
Total amounts from separate pages, if any. +$ +4

Caiculate your total current monthly income, Add lines 2 through 10 for each _

column. Then add the total for Column A to the total for Coiumn B. $ 9500 + $ “TS 9500
Total current
monthly income

Determine Whether the Means Test Applies to You
Calculate your current monthly income for the year. Follow these steps:
42a, Copy your tofal current monthly Income from HME 11. cscs sessserccseeteeesstennsseneeenncecscecaatttecunenecnincetananaens Copy tine 11 here> $ $500 i
Multiply by 12 (the number of months ina year}. x 12

12b. The result is your annual income for this part of the form. 120. $__ 314000

Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. KANSAS

Fit in the number of people in your household. 54

Fill in the median family income for your state and size of MOUSEHOIA. oo... ssssssseesesesensssessersssassrseeeeesseeeeesseneceesnnnsnsneatenennsssneenenerssstes 13. $  —«535144

Te find a list of appticable median income amounts, go ondine using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

How do the lines compare?

saath Line t2b is less than of equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3. Do NOT fill out or file Official Form 1224-2

 

 

 

140]: Line 72b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 1224-2.

Go to Part 3 and fill out Form 1224-2.

Officiat Form 1224-4 Case 20 GHG StafSnentoRyourGmen MoTtRyaerommP age 43 of 64

page 2

 
. '
Michelle O'conner Case number crown
First Name Middie Name Last Name

Debtor 1

Sign Below

By signing here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

x Yigg

 

Signature of Debtor 1 Signature of Debtor 2
oe Alou 4 » beta
MM/ DO /YYYY MM/ OD /YYYY

If you checked line 14a, do NOT fill out or file Form 1224-2.
If you checked line 145, fill out Form 122A~2 and file it with this form,

Official Form 1224-1 Case 20CRAG @ Stale wpfoBY ourd | erentiMetayageomP age 44 of 64 page 3

 
Fill in this information to identify your case:

Michelle O' connor

Debtor 1
First Name Middie Name Last Name

Debtor 2

 

(Spouse, # filing) First Name Middle Name Last Name

District of KANSAS

United States Bankruptcy Court for the:

Case number
{Hf known}

 

LE Check if this is an amended filing

 

 

Official Form 122A—1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2) 1215

Fite this supplement together with Chapter 7 Statement of Your Current Monthly Income {Official Form 1224-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possibie. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 if you believe that this is

required by 11 U.S.C. § 707(b}(2)(C).

identify the Kind of Debts You Have

:
: 1, Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an individual primarily for a
personal, family, or household purpose.” Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for

individuals Filing for Bankruptcy (Official Form 107).

[JZ No. Go te Form 1224-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
submit this supplement with the signed Form 1224-1.

[UE Yes. Go to Part 2.

 

Determine Whether Military Service Provisions Apply to You

 

2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?

(a No. Go to line 3.
fo Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
10 U.S.C. § 4014(d}(1}; 32 U.S.C. § 901(1}.

CF No. Ge to fine 3.

2 Yes. Go to Form 1224-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3.
Then submit this suppiement with the signed Form 122A-1.

3, Are you or have you been a Reservist or member of the National Guard?
[5 No. Complete Form 1224-1. De not submit this supplement.
(Le Yes. Were you called to active duty or did you perform a homeland defense activity? 19 U.S.C. § 104(d)¢1); 32 U.S.C. § 904(1}.
L) Ne. Complete Form 1224-1. Do not submit this supplement.
C) Yes. Check any one of the following categories that applies:
if you checked one of the categories to the left, go to

Form 1224-1. On the top of page 7 of Form 1224-4,
check box 3, The Means Test does not apply now, and

©) | was called to active duty after September 11, 2001, for at least
90 days and remain on active duty.

a oo cae to aoe a, after ee 14, 2001, for at least sign Part 3. Then submit this supplement with the signed
whi _ me th fe Boa Ne cea thie baWUDIOV Form 1224-1. You are not required to fill out the rest of
ren is fewer an ays before Ue WS DANKTUPICY Case. Official Form 1224-1 during the exclusion period. The

exclusion period means the time you are on active duty

Cl) | am performing a homeland defense activity for at least 90 days.
or are performing a homeland defense activity, and for

 

 

UE | performed a homeland defense activity for at least 90 days, 540 days afterward. 11 U.S.C. § 707(b)(2)(DA (i.
ending on , which is fewer than 540 days . . .
Tre if your exclusion period ends before your case is closed,
before | file this bankruptcy case.
you may have to file an amended form later.
Official Form 122A-1Supp Statement of Exernption from Presumption of Abuse Under § 707(b}(2)}

Case 20-21560 Doc#3 Filed 11/13/20 Page 45 of 64

 
Fill in this information to identify your case:

Debtor 1 Michelle

O'connor

 

First Name Middle Name

Debtor 2

Last Name

 

(Spouse, if filing) First Name Middie Name
United States Bankruptcy Court for the:

Case number

Last Name

Districtof KANSAS

 

{if known)

 

 

Official Form 107

(LE Check if this is an
amended filing

Statement of Financial Affairs for Individuals Filing for Bankruptcy 049

 

Be as complete and accurate as possible, Hf two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

ea Give Details About Your Marital Status and Where You Lived Before

 

4. What is your current marital status?

[1 Marries
(O:Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

[Mi No

 

Debtor 1:

 

Number Street

 

 

 

 

 

City State ZIP Code
Number Street
City State ZIP Code

: Yes. List all of the places you lived in the last 3 years. Do not include where you live now,

Dates Debter1 Debtor 2:

Dates Debtor 2
lived there

L) same as Debter 1

From

 

To

 

 

State ZIP Code
CI same as Debtor 1

From

 

To

 

66212

 

lived there
LJ same as Debtor 1
From
Number Street
To
City
CJ Same as Debtor 1
9367 W 87th St
Frora
Number Street
To
Overland Park
City

State ZIP Cade

- 3, Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

f(A’ No

 

Official Form 107

Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 1964).

Ee Explain the Sources of Your Income

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Case 20-21560 Doc#3 Filed 11/13/20 Page 46 of 64
Michelle

First Name

Debtor 7
Middle Name

O' connor
Last Name

Case number (ff known}

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?

Fill in the total amount of income you received from all jabs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

[Oi No

[WZ Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For jast calendar year:

(January 1 to December 31, Ye2019 y
wry

For the calendar year before that:
(January 1 to December 31, Yr 2018
WY

Sources of income
Check all that apply.

wi Wages, commissions,

bonuses, tips
Ld Operating a business

Oo Wages, commissions,

bonuses, tips
if Operating a business

U Wages, commissions,
bonuses, tips

a Operating a business

Gross income

(before deductions and
exclusions)

$ 50000

$ 65006

65000

5, Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments: pensions; rental Income; interest, dividends: money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it anly once under Debtor 1.

Sources of income
Check afl that apply.

YQ) Wages, commissions,

bonuses, Gps
Q Operating a business

Q Wages, commissions,
bonuses, fips

Oo Operating a business

C} Wages, commissions,
bonuses, fips

CG Operating a business

List each source and the gross income from each source separately. Do not include incame that you listed in fine 4.

[No

(ives, Fill in the detaits.

 

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:
(January 1 to December 31, )
YY

For the calendar year before that:
(January 1 to December 31, )
YY

Official Form 107

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

$4

Sources of income
Describe below.

 

 

 

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Case 20-21560 Doc#3 Filed 11/13/20 Page 47 of 64

 

Gross income

(before deductions and

exclusions)

g 4

g 0

 

Gross income from
each source

(before deductions and

exclusions)

$9

page 2
Debtor 4 Michelle

Fitst Name

O'connor Case number (if mown),
Me Name Last Neme

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?

1: No, Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C, § 101(8} as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptey, did you pay any creditor a total of $6,825* or more?

L) No. Go to fine 7,

C) Yes. List below each creditor to whom you paid a total of $6,425" or more in one or more payments and the
total amount you paid that creditor, Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment,

child support and alimony. Aiso, do not include payments to an attorney for this bankruptcy case.

(Ce Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the $0 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

a No. Go ta fine 7,

fo Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Dates of Total amount paid Amount you still owe
payment

Creditors Name

 

Number

Street

 

 

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

city

State Zi? Code

 

Craditor’s Name

 

Number

Street

 

 

City

State ZIP Code

Was this payment for...

CQ Mortgage

QO car

Lud credit care

(J Loan repayment

QO Suppliers or vendors
OJ otrer

lad Mortgage

Q] car

CD) credit card

EI Lean repayment

Cj Suppliers or vendors

Oo Other

is Mortgage

Cy car

C2) credit care

CJ Loan repayment

a Suppliers or venders
tl other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Case 20-21560 Doc#3 Filed 11/13/20 Page 48 of 64

page 3
Debtar 4 Michelle O'conner Case number of known)
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives: any general partners; relatives of any general partners, partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor, 11 U.S.C. § 104. Include payments for domestic support obligations,
such as child support and alimony.

i No

[a Yes, List all payments to an insider.

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
3. $ i :
Insider's Name : i
Number Sireet
: !
Ofty State ZIP Code :
$ $

 

 

Insider's Name

 

Number Street

 

 

Cy State ZIP Code

 

: §. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
Include payments on debts guaranteed or cosigned by an insider.

MiNo

L] Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment

payment paid owe _Include creditor's name
insider's Name
Number Steet
Cay Sigis” ZIP Code

s s : |
Insider's Name :
Number  Sireet
chy State ZIP Coda
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Case 20-21560 Doc#3 Filed 11/13/20 Page 49 of 64
7 t
Debtor 1 Michelle O'connor Case number dtknaxn,
First Name Middle Name Last Name

 

 

identify Legal Actions, Repossessions, and Foreclosures

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List alt such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

(No

[CT Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case

Case title (Sood Name LL) Pending

: £] on appeal

i iNumber ~ Stree! L} concluded
Case number

: City State ZIP Code
Case title Courl Name L) Pending

CI on appeal

Number Street C) concluded
Case number i

i City State ZiP Code

 

 

10, Within 4 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

ia No. Go to line 77.
fc Yes, Fill in the information below.

Describe the property Date Value of the property

 

Creditor's Name

 

 

 

Number Street Explain what happened

(3 Property was repossessed.
Ci Property was foreclosed.
CI Property was garnished.

 

 

Gity State ZiP Cede Cy Property was attached, seized, or levied,

 

Describe the property Date Value of the propert,

 

 

 

 

 

 

$
Creditors Name [
|
Number Street
Explain what happened
(3 Property was repossessed,
O Property was foreclosed.
oy SHE Ga (2 Property was garnished.
L] Property was attached, seized, or levied.
Official Form 407 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Case 20-21560 Doc#3 Filed 11/13/20 Page 50 of 64
Debtor 4 Michelle O'connor Case number df mown)

First Name Middie Name Last Name

41, Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

KE no

(3 Yes. Fill in the details,

 

 

 

 

 

 

Describe the action the creditor took Bate action Amount
was taken

Gredhors Name no eee coos cetacean een nen ig

! $
Number  Streat :

| i

| :
City State ZIP Code Last 4 digits of account number: AXXX~

- 42. Within 1 year before you fited for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Ea List Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

iV: No

L) Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

 

Person to Whom You Gave the Gift

 

 

Nurnber Street £ ;

 

City State ZIP Code

Person's relationship to you

 

Gifts with a total value of more than $606 Describe the gifts Dates you gave Value
per person . a _., the gifts

 

Serson to Whom You Gave the Gift i

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 20-21560 Doc#3 Filed 11/13/20 Page 51 of 64
O'connor
Last Name

Michelle

First Name

Debtor 1 Case number (known)

Middle Name

14,Within 2 years before you filed for bankruptey, did you give any gifts or contributions with a total value of more than $600 to any charity?

[VI No

L) Yes. Filf in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed

that total more than $600

 

Charity’s Name

 

 

Number Street

 

State ZIP Code

City

Part | List Gertain Losses

Date you Value
contributed

$

3.

45. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other

disaster, or gambling?

[dno

Describe the property you lost and Describe any insurance coverage for the loss

how the loss occurred . wa dG. wo
Inckide the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

i

 

 

List Certain Payments or Transfers

you consulted about seeking bankruptcy or preparing a bankruptcy petition?

aN

es. Fill in the details.

 

 

 

 

 

 

 

 

Date of your Value of property
loss fost
$

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone

Include any alforneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankrupicy.

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was

Person Who Was Paid parents ence ee rs ce ne . made
Number Street $

§
City State zIPGode !
Email or website address i
Person Who Made the Payment, if Not You i

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

Case 20-21560 Doc#3 Filed 11/13/20 Page 52 of 64

 
7 t
Debtor 1 Michelle O'connor Case number (it known},
First Name Middle Name Last Name

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

 

Parson Who Made the Payment, if Not You : i

 

17, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16. :

[Ai No
LJ Yes. Fill in the details,
Description and value of any property transferred Date paymentor Amount of payment

transfer was
made

 

Person Who Was Paid

 

Number Street i i

 

 

City State ZIP Code

 

 

_ 18. Within 2 years before you tiled for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property

transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property}.

Do not include gifts and transfers that you have already listed on this statement.

 

(Fives. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bescription and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made
pe teeter sieteaemee -~4
Person Who Received Transfer ! i
Number Street :
City State ZIP Code
Person's relationship te you
Person Who Received Transfer |
Number Street
City State ZIP Code
Person’s relationship to you
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

Case 20-21560 Doc#3 Filed 11/13/20 Page 53 of 64

 
Debtor 4 Michelle O'connor Case number (i known)
First Name Middle Name Last Name

19, Within 40 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

A No

CJ Yes. Fill in the details.

Bescription and value of the property transferred Date transfer
was made

Narme of trust

 

 

 

 

rene List Cartain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,

closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

TAN

Yves. Fill in the details.

 

Last 4 digits of account number Type of account or Date account was. Last balance before
instrument closed, soid, moved, closing or transfer
or transferred
Name of Financial Institution
YOOX O) checking $
Q Savings

 

Number Street
Cy Money market

 

C} Brokerage

 

 

 

 

City State ZIP Code Q Other
2000 LL] checking $
Name of Financial institution
a Savings
Number Street i] Money market
QO Brokerage
EF other

 

City State ZIP Code

21. Do you now have, or did you have within 4 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

{Li Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Bo you still
have it?
i
|) No
‘(]
Name of Financial Institution Name Yes
i |
i |
Number Street Number Street |
i ;
City State ZIP Code i
i City State ZIP Code !
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

Case 20-21560 Doc#3 Filed 11/13/20 Page 54 of 64

 
Debtor 1 Michelle O'connor Case number ¢rknawn}
First Name Middle Name Last Naine

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
WZ: No
OQ] Yes. Fill in the detaits.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Who else has or had access to it? Describe the contents Do you still
a have it?
CI No
Name of Sterage Facility Name | Dves
Number Street Number Street |
|
City State ZIP Code
I
City State ZIP Code |
identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
[i No
(CJ Yes. Fill in the detaits,
Where is the property? Describe the property Value
i
Owner's Name i$
i
Numb Street
Number Street j
i
City State ZIP Code !
City State ZIP Code i :
a
| Part 10: | Give Detalis About Environmental Information
For the purpose of Part 10, the following definitions apply:
= Environmental Jaw means any federal, state, or local statute or regulation concerning polution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.
# Site means any Iocation, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.
& Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.
Report all notices, releases, and proceedings that you know about, regardiess of when they occurred.
24, Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?
Idk: No
CE Yes. Fill in the details.
Governmental unit Environmental law, if you know it __Date of notice
Name of site Governmental anit |
|
Number Street Number Street °
City State ZIP Code
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

Case 20-21560 Doc#3 Filed 11/13/20 Page 55 of 64
7 '
Debtor 4 Michelle O'connor Case number Gt known}
First Name Middle Name Last Name

28, Have you notified any governmental unit of any release of hazardous material?

No

EJ Yes, Fill in the details.

 

 

 

 

 

 

City State ZIP Code

Governmental unit Environmental law, if you know it Date of notice

: pone - - :
: :
] !

i Name of site Governmental unit i i

: i

Number Street Number Street

:

i

City State ZIP Code i

7

1

i

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

IZ no

( Yes. Fit in the details.

 

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case title, ‘OQ i
Court Name , Pending
: Lon appeal
Number Street : Q Concluded
Case number City State ZIP Code

Give Detalls About Your Business or Connections to Any Business

_ 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
Cl A sole proprietor or self-employed in a trade, profession, or other activity, either fulltime or part-time
{J A member of a limited liability company (LLC) or limited liability partnership (LLP)
() A partner in a partnership
(1) An officer, director, or managing executive of a corporation

CJ An owner of at least 5% of the voting or equity securities of a corporation

(ra No. None of the above applies. Go to Part 12.
fe Yes. Check all that apply above and fill in the detaiis below for each business.
Describe the nature of the business Empioyer Identification number
Do not include Social Security number or ITIN.

 

Business Name

 

Number Street

 

Name of accountant or bookkeeper Dates business existed

 

\ From To

 

City State ZIP Code

 

Describe the nature of the business Employer identification number
Do not include Social Security number or ITIN.

 

Business Name

PUNE

bee ern poe et ec

 

Number Street Prpenm pe yoges wore oes cmos conta gage eee eee ete tenis eames tere
Name of accountant or bookkeeper Dates business existed

 

 

From To

 

 

 

Say State Hi Code :

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case 20-21560 Doc#3 Filed 11/13/20 Page 56 of 64
Debtor 7 Michelle O'connor Case number (jf knawn}
First Name Middle Name Last Name

 

Employer identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

 

 

 

 

Business Name i
EEN on
Numb: ; .
umber Street Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

 

 

28, Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

IMNo

C) Yes. Fill in the details below.

Date issued

 

Name MMIDDTYYYY _

 

Number Street

 

 

City State ZIP Code

ee Sign Bolow

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1344, 1519, and 3571.

x “We _x

Signature of Debtor 1 Signature of Debtor 2

on _ EL ( Qo bate

|
Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

A no
C] Yes

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

 

 

 

 

2) No
Ci Yes. Name of person . Attach the Bankruptcy Petition Preparers Notice,
Declaration, and Signature (Official Form 119).
Official Form 107 Statement of Financial Affairs for Individuals Fiting for Bankruptcy page 12

Case 20-21560 Doc#3 Filed 11/13/20 Page 57 of 64
PUM EMULCLEECUCERem cst mes Rc

Michelle O'connor

First Name Middle Name Last Name

Debtor t

 

Debtor 2
{Spouse, if filiig) First Name Middle Name Last Name

KANSAS

 

United States Bankrupicy Caurt for the: District of
Case number ) Check if this is an
(f known} amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12s

if you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as compiete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Greditors Who Have Secured Claims

_ 1. Forany creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 166D}, fill in the
information below.

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C7 ;
Creditor's {Cl’surrender the property.
name: -
‘ CT Retain the property and redeern it.
mopar of {LT Retain the property and enter into a
Reaffirmation Agreement.

securing debt:
ITRetain the property and fexplain}:

 

 

Creditor’s TCE surrender the property.
name:

 

Description of
roper ‘at

securing debt: Reaffirmation Agreement.
FCI Retain the property and fexplain):

 

 

 

Creditor’s TJ Surrender the property.
name: . : .
: [Oi Retain the property and redeem it.
ooveny of [CI Retain the property and enter into a
Reaffirmation Agreement.

securing debt:

 

Retain the property and [explaint:

 

 

Creditor's [CE Surrender the property.

name:
[LT Retain the property and redeem it.

reperty of [CE Retain the property and enter into a
Reaffirmation Agreement.

securing debt:
[ET retain the property and [exptain]:

 

 

Official Form 108 Case Zech ROPinte AOC: Rar visliaCtiiry/d:842 OnapkBage 58 of 64 nage |
. 1
Debtor 4 Michelle O'connor Case number (if known},
First Name Middie Name Last Name

Era List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
filt in the information below. Do not list real estate leases. Unexpired feases are leases that are still in effect; the lease period has not yet
’ ended. You may assume an unexpired persona! property lease if the trustee does not assume it 11 U.S.C. § 365{(p)}(2}.

 

 

 

 

 

Describe your unexpired personal! property leases Will the lease be assumed?
Lessors name: [LI No
oo ies
Description of leased ee
property:
Lessor's name: (ino
bs . ry
Description of leased Oo “s
property:
Lessor’s name: FENo
Description of leased [ives
property:
Lessors name: FETNe
ITves
Description of leased
property:
Lessors name: [TNo
* (CENes
Description of leased
property:
Lessor’s name: 'No

[li Yes

Description of leased
property:

 

Lessor’s name: Flo

Dives

Description of leased ~
property:

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x x

 

 

Signature of Debtor 4 Signature of Debtor 2
Date Date
MM/ DD? YYYY MM/ DOS YYYY

Official Form 108 Case 20-Satsrart of mteetiertor Inmppatyais Fang yer QhaptpA7S 9 Of 64 page 2
Fill in this information to identify your case:

Debtor 1 Michelle

O'connor

 

First Naine Middle Name

Debtor 2

Last Name

 

(Spouse, if filing} First Name Middle Name

United States Bankruptey Court for the: District of

Case number
{lf known)

 

 

Last Name

KANSAS

 

Official Form 103B

 

Application to Have the Chapter 7 Filing Fee Waived

J Check if this is an
amended filing

12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the tep of any additional pages, write your name and case number

(if known).

Sra Tell the Gourt About Your Family and Your Family's Income

 

1. What is the size of your family?
Your family includes you, your
spouse, and any dependents listed
on Sehedule J: Your Expenses
(Official Form 406J).

CL) You

LE Your spouse

2. Fill in your family’s average
monthly income.

include your spouse's income if

Check aif that apply:

C} Your dependents

How many dependents?

your spouse is living with you, even
if your spouse is not filing.

Add your income and your spouse's income. Include the
value {if known) of any non-cash governmental assistance

Total number of people

That person’s average
monthiy net income
{take-home pay)

 

 

 

. : that you receive, such as food stamps (benefits under the VOU nner $.
Do not include your spouse's Supplemental Nutrition Assistance Program) or housing
income if you are separated and subsidies,
your spouse is not filing with you. If you have already filled out Schedule I: Your income, see Your spouse... + ¢
line 10 of that schedule.
Subtotal............ $
Subtract any non-cash governmental assistance that you — ¢§
included above.
Your family’s average monthly net income Total. eee $

. Do you receive non-cash
governmental assistance?

Type of assistance

LI No

 

 

 

LY Yes. Describe...

 

 

 

 

. Do you expect your family’s
average monthly net income to
increase or decrease by more than
10% during the next 6 months?

 

L} Ne
C} ves. Explain...

 

 

5. Tell the court why you are unable to pay the filing fee in
installments within 120 days. If you have some additional
circumstances that cause you to not be able to pay your filing
fee in installments, explain them.

 

 

 

Official Form 103B page 1

Case 20-21560 “Sreses © Hayatpertresy3 Sasa eRe of 64
Debtor 4

Michelle

First Name Middle Name

O'conner
Last Name

oe the Court About Your Monthly Expenses

&.

Case number tf known)

 

 

Estimate your average monthly expenses.

Include amounts paid by any government assistance that you $

reported on line 2.

If you have already filled out Schedule J, Your Expenses, copy

line 22 from that form.

expenses?

Do these expenses cover anyone
who is not included in your family
as reported in line 1?

Does anyone other than you
regularly pay any of these

 

[) No
UY Yes. identify who........

 

 

OQ Ne

LY Yes. How much do you regularly receive as contributions? $

If you have already filled out
Schedule I; Your income, copy ihe

total from fine 11.

Do you expect your average
monthly expenses to increase or
decrease by more than 10% during
the next 6 months?

C No

monthly

 

CY Yes. Explain...

 

 

Tell the Court About Your Property

if you have already filled out Schedule A/B: Property (Official Form 106A/8) attach copies to this application and go to Part 4.

40. How much cash do you have?

Examples: Money you have in

your wallet, in your home, and on

Cash: $

hand when you file this appiication

 

 

 

 

 

 

 

 

 

 

 

 

41, Bank accounts and other deposits Institution name: Amount.
of money? eo RRA =eemmmees
Examples: Checking, savings, Checking account: $
money market, or other financial
accounts; certificates of deposit: Savings account: $
shares in banks, credit unions,
brokerage houses, and other Cher financial accounts: $
similar institutions. If you have
more than one account with the Other financial . $
same institution, list each. Do not ther financial accounts:
include 401{k} and IRA accounts.

42. Your home? (if you own it outright or
are purchasing it} Number Street Current vaiue: $ 0
Exampies: House, condominium, Amount you owe
manufactured home, or mobile home City State ZIP Code on mortgage and 5

liens:
43. Other real estate?
Currerd value: $
Number Street
Amourd you owe
. on merigage and $
city State ZIP Code liens:

14. The vehicles you own? Make: 0
Examples: Cars, vans, trucks, Model: Current value: 5
sports utility vehicles, motorcycles, Year. Amount you owe
tractors, boats j on liens: $

Mileage ,
Make:
Model: Current value: $
Year: Amount you awe
Mileage on fiens: $
Official Form 103B page 2

Case 20-21560 Apelisticy to Haya the]Shaptsy 3 Filing san Mabel of 64

 

 
TTR EM CIEL Eee Crciitme tt Cats ciM

Michelle O'conner
First Name Middle Name Last Name

Debtor 1

Debtor 2
(Spouse, ff filing} First Name Middle Name Last Name

 

KANSAS

United States Bankruptcy Court for the: District of

Case number
Gf known)

 

 

 

Order on the Application to Have the Chapter 7 Filing Fee Waived

After considering the debtor's Application to Have the Chapter 7 Filing Fee Waived (Official Form 1038), the court
orders that the application is:

[ ] Granted. However, the court may order the debtor to pay the fee in the future if developments in
administering the bankruptcy case show that the waiver was unwarranted.

[ ] Denied. The debtor must pay the filing fee according to the following terms:

 

You musi pay... On or before this date...

Boo Month / day / year

$ ee
Month / day / year

$ tester pee ——
Month / day / year

Month / day / year
Total

If the debtor would like to propose a different payment timetable, the debtor must file a
motion promptly with a payment proposal. The debtor may use Application for individuals to
Pay the Filing Fee in instalments (Official Form 103A) for this purpose. The court will
consider it.

The debtor must pay the entire filing fee before making any more payments or transferring any
more property to an attorney, bankruptcy petition preparer, or anyone else in connection with the
bankruptcy case. The debtor must also pay the entire filing fee to receive a discharge. If the

debtor does not make any payment when it is due, the bankruptcy case may be dismissed and
the debtor's rights in future bankruptcy cases may be affected.

f ] Scheduled for hearing.
A hearing to consider the debtor's application will be held

on at AM/ PM at

 

Month / day / year Address of courthouse
if the debtor does not appear at this hearing, the court may deny the application.

By the court:
Month / day / year United States Bankruptcy Judge

Case 20-21560 Doc#3 Filed 11/13/20 Page 62 of 64

 
United States Bankruptcy Court
District Of KANSAS

INRE. O'connor, Michelle

Debtor(s). Case No.

The above named Debtor(s) hereby verify that the attached list of creditors is true
and correct to the best of my/our knowledge and that it corresponds to the creditors listed

in my/our schedules.

Ycllio~

Debtor

 

 

Joint Debtor

Case 20-21560 Doc#3 Filed 11/13/20 Page 63 of 64
Harris & Harris
111 W. Jackson Blvd, Suite 400
Chicago, IL 60604

Irs

6717 Shawnee Mission Pkwy
ste500

Shawnee Mission Ks KS 66202

Case 20-21560 Doc#3 Filed 11/13/20 Page 64 of 64
